Citation Nr: 1441048	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  06-09 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased apportionment of the Veteran's disability compensation benefits on behalf of his minor child.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1972 to April 1975.

This appeal to the Board of Veterans' Appeals (Board/BVA) from a November 2003 apportionment decision of the Department of Veterans Affairs (VA) Regional Office (RO.  In the decision, the RO granted the claimant's petition for an increase in apportionment of the Veteran's VA benefits from $60 to $110.  The claimant is his ex-wife and the mother of one of his minor children, J.C.

In November 2008, the Board remanded the claim for additional development and consideration, including providing proper notice under 38 C.F.R. § 19.100 for contested claims and obtaining updated financial information from the Veteran and the claimant.  Unfortunately, due to the circumstances discussed below, an additional remand is required.  So rather than immediately adjudicating this claim, the Board is again remanding it to the Agency of Original Jurisdiction (AOJ) for still further development.


REMAND

This appeal, as mentioned, concerns the contesting of an entitlement to increased apportionment of the Veteran's disability compensation benefits on behalf of his minor child, J.C.

By way of background, the Veteran had an 80 percent rating for service-connected disabilities since January 29, 2004, and a total disability rating based on individual unemployability (TDIU) effectively since December 1, 1998.  The claimant has filed for an increase in apportionment of the Veteran's VA benefits on behalf of their one son.  In the November 2003 decision at issue, the RO increased the apportionment to J.C. from $60 to $110.  The Veteran's withholding for all apportionments at that time was $170 monthly, as an apportionment was already being paid on behalf of another minor child.  The Veteran appealed the decision.

In January 2006, the claimant filed for an increase in apportionment, stating her only income was from Social Security disability payments that she received due to her own disability.  A February 2007 special apportionment decision denied the claim.  While the RO acknowledged that she had negative income, the Veteran and his new wife then recently had had a child, so an increased apportionment to J.C. would cause an undue hardship on the Veteran.

In a later July 2010 special apportionment decision, the RO determined that the rate of apportionment would remain at $110 monthly from August 1, 2003 to March 1, 2010.  However, from March 1, 2010 to October 1, 2010, the apportionment would be reduced to the previous level of $60 monthly.  Apportionment payments were terminated completely effective October 1, 2010.  That decision was based on updated financial information reflecting that the Veteran provided $489 monthly to J.C. in the form of his Social Security disability benefits, and that the Veteran and his wife had another child, so they now had two minor children living with them and negative net income after taking into consideration expenses.  Apportionment did not change as concerning the Veteran's other minor child.

In November 2010, the Veteran was incarcerated for 25 years due to a felony conviction.  A Veteran who is incarcerated in a federal, state, or local penal institution in excess of 60 days for conviction of a felony and has a combined rating of 20 percent or more shall not be paid compensation in excess of the amount payable for a disability evaluated as 10-percent disabling beginning on the 61st day of incarceration.  38 U.S.C.A. § 5313; 38 C.F.R. § 3.665.  Benefits for dependents of an incarcerated veteran may only be apportioned on the basis of individual need.  See 38 C.F.R. § 3.665(e)(1).  In determining individual need, consideration shall be given to such factors as the apportionee's claimant's income and living expenses, the amount of compensation available to be apportioned, the needs and living expenses of other apportionee claimants as well as any special needs, if any, of all apportionee claimants.  Id.

In February 2011, a special apportionment decision that took into consideration new financial information from the claimant did not result in any changes to the July 2010 decision.  The Board notes that this new financial information was obtained prior to the Veteran's incarceration - therefore, it did not reflect any changes that may have occurred owing to the incarceration, for instance the suspension of his Social Security disability payments, which had previously been paid to the claimant on behalf of J.C.  Nor did the decision take into consideration the changes in the Veteran's financial status because of his incarceration.

In May 2011, the Veteran's current wife, C.R., and mother of three of his minor children, filed for apportionment of his disability payments due to his incarceration.

In November 2013, a decision was made to grant apportionment of the Veteran's benefits in the amount of $2000 monthly to his three minor children and his current wife, C.R., effective June 1, 2012.  In November 2013, it appears the Veteran completed an apportionment form for his brother on behalf of his three minor children with C.R.; however, he did not perfect an appeal as to the apportionment to his wife and three minor children.  In subsequent correspondence, he requested that the apportionment to the three minor children be paid to his brother, as opposed to C.R., due to his belief that C.R. was misusing the funds.

The issue currently on appeal relates to the apportionment of the Veteran's benefits to his minor child, J.C.  The Board sees, however, that the apportionment decisions have relied on outdated financial information, in particular for the claimant.  The July 2010 special apportionment decision, which reduced and then terminated J.C.'s apportionment, was largely predicated on the Veteran providing $489 monthly to J.C. from his Social Security disability benefits.  But this very well may have been affected by the Veteran's incarceration.


Consequently, the Board finds that a more recent accounting of the income and expenses of the claimant is required before the Board may render a final determination.  Moreover, as apportionment of an incarcerated Veteran's VA disability benefits must also take into consideration the needs and living expenses of other apportionee claimants, financial information for the Veteran's current wife, with whom he has three minor children, should also be obtained on remand.  See 38 C.F.R. § 3.665(e)(1).

As any determination in favor of the ex-wife could affect the Veteran's current wife, both as a dependent and on behalf of her three children with the Veteran, she becomes an interested party to the claim.  Claims for apportionment have specialized notice requirements because they fall into the category of "simultaneously[-]contested claims."  In contested claims, all interested parties will be specifically notified of the action taken by the RO in the claim and of the right and time limit to initiate an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.  As there is no indication she has been notified of these rights, she also must be apprised of them on remand.

Accordingly, this claim is again REMANDED for the following additional development and consideration:

1.  C.R., the Veteran's current wife and mother of their three children, should be apprised of her rights as an interested party to the current appeal under 38 C.F.R. § 19.100.

2.  Next send the claimant a VA-Form 4-5655 (Financial Status Report (FSR)) and request that she complete it showing all of her income and expenses.  The significance of the claimant's compliance with this request should be explained, to specifically include advising her that failure to cooperate may result in an adverse determination.

3.  Also send the Veteran's current wife, C.R., a VA-Form 4-5655 (Financial Status Report (FSR)) and request that she, too, complete it showing all of her income and expenses.  The significance of her compliance with this request should be explained, to specifically include advising her that failure to cooperate may result in an adverse determination.

4.  Then readjudicate this claim in light of this and all other additional evidence.

5.  The claimant, the Veteran, and C.R. must be furnished a supplemental statement of the case (SSOC) and given an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The parties have the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

